WILLIAMS, J.
This cause was instituted in the Lucas Common Pleas by Carl Peters against George Kratt, auditor, seeking the abatement of an assessment for the paving of a certain street outside the limits of Toledo. The property in question was assessed upon the tax duplicate for $15,900 in accordance with the 1920 valuation and for $14,220 by a later valuation. 0
The amount of the assessment for the proposed improvement was $9,341.78. The casa was appealed to the Court of Appeals and ii was held:
1. The evidence tends to show that the actual market value of the property was considerably in excess of the valuation for tax purposes.
2. The assessment was made by the foot and it was not only not according to benefits in fact; hut also was not made according tc benefits.
3. By virtue of 1214 GC. assessments for such improvements may be made according to benefits accruing to the real estate or tc a percentage of the valuation of abutting property for the purpose of taxation.
4. It is contended by Kratt that since Peters did not file objections in writing' with the county commissioners, he cannot now avail himself of the injunctive remedy under 1231-6 GC.
5. As 1214 GC. was not complied with in that the assessment was not according tc benefits and was an attempt to assess solely by the foot front, Peters is not deprived of his injunctive remedy.
6. The assessment is excessive to the extent of 50% and an injunction against any amount over and above 50% will be allowed
Decree accordingly.